In re Aisola, Larry M. Jr.; Disciplinary Counsel; — Plaintiff(s); Applying for Joint Petition for Consent Discipline.
ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent assisted a non-lawyer in the unauthorized practice of law by sending him to depositions and engaged in a conflict of interest by representing a client in a criminal matter stemming from an incident with a former client. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Larry M. Aisola, Jr., Louisiana Bar Roll number 27934, be publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall enroll in and attend the next session of Ethics School offered by the Louisiana State Bar Association’s Practice Assistance and Improvement Committee.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent -in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
TRAYLOR, J., would reject the petition.

 Johnson, J., recused.